Citation Nr: 0630874	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  01-08 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to Department of Veterans Affairs education 
benefits pursuant to Chapter 30, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from July 1995 to April 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the decision of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO) which denied payment of Chapter 30 benefits for an A+ 
Certification/Microsoft Certified Systems Engineer course 
completed by the veteran at Knowledge Alliance in Omaha, 
Nebraska.  The veteran appealed that determination to the 
Board.  In February 2002, the veteran testified via video 
conference before a Veterans Law Judge.  In July 2002, the 
Board denied the veteran's appeal.  

The veteran appealed that denial to the United States Court 
of Appeal for Veterans Claims (Court).  In an October 2004 
Order, the Board's decision was vacated and the matter was 
remanded to the Board for further development and 
readjudication consistent with the provisions of the Order.  

In July 2006, the veteran was sent a letter in which he was 
offered another Board hearing since the Veterans Law Judge 
who conducted the prior hearing is no longer employed at the 
Board.  The veteran was informed that if he did not respond, 
the Board would assume that he did not desire another hearing 
and his case would proceed accordingly.  The veteran did not 
respond.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran argues that Microsoft Corporation was the true 
provider of the veteran's program of education, not Knowledge 
Alliance.  The Court indicated that VA failed in its duty to 
assist the veteran by not verifying whether Microsoft's A+ 
Certification/Microsoft Certified Systems Engineer (MCSE) 
course was "an approved program of education" and only 
verified instead whether the program of education was "an 
approved program at Knowledge Alliance."  The Board's denial 
of benefits was based on a finding that the veteran completed 
a program of study that was not approved by the state 
approving agency (SAA) or by VA.  It was noted that February 
2001 electronic mail correspondence from the Education 
Liaison Representative for Nebraska stated that the Microsoft 
Certified Systems Engineer program at Knowledge Alliance had 
not been approved by the Nebraska State Approving Agency.  It 
was also noted that while the veteran argued that Microsoft 
Corporation was the actual provider of the course of 
education, the record contained no evidence that Microsoft 
Corporation was approved by the State of Nebraska as an 
educational institution.  The Court found that the Board did 
not address in any fashion whether the veteran's MCSE program 
could qualify as an approved program of education under 
Microsoft's training requirements.  

The Board notes that the Court did not explicitly state that 
notification pursuant to the Veterans Claims Assistance Act 
(VCAA) needed to be sent to the veteran.  However, since the 
Court indicated that VA's duty to assist was not fulfilled in 
this particular case, the Board finds that complete VCAA 
notification should be sent.  

In addition, the SAA in Nebraska should be contacted to 
specifically verify if Microsoft's A+ Certification/Microsoft 
Certified Systems Engineer course was "an approved program 
of education" as provided by Microsoft Corporation, from 
April 1999 to May 2000.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Contact the SAA in Nebraska to 
specifically verify if Microsoft's A+ 
Certification/Microsoft Certified Systems 
Engineer course was "an approved program 
of education" as provided by Microsoft 
Corporation (as opposed to "an approved 
program at Knowledge Alliance") from 
April 1999 to May 2000.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).


